Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on July 6, 2022 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the Request for Continued Examination filed on July 6, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 27, 39, and 50 are now amended.
Claims 27–39 and 50–61 are pending in the application. 
RESPONSE TO ARGUMENTS
The Examiner agrees that the amendment corrects the informalities raised for claims 27 and 39, and therefore, all previous grounds of objection to those claims are hereby withdrawn.
The Examiner agrees that the amendment to claim 39 corrects the previous indefiniteness issue raised in the last Office Action, and therefore, the rejection under 35 U.S.C. § 112(b) is withdrawn. However, claim 39 remains rejected under 35 U.S.C. § 112(b) because the present amendment introduces newly indefinite language.
Responsive to the amendment narrowing the scope of claims 27 and 39, the rejections of those claims (and the claims that depend from them) under 35 U.S.C. § 103 in view of U.S. Patent Application Publication 2017/0094156 (Kim), U.S Patent Application Publication 2013/0038746 (Hosokawa), and U.S. Patent Application Publication 2013/0147844 (Isozu), are hereby withdrawn. The amendment necessitates a new ground of rejection, which is set forth herein.
On the other hand, claims 50, 51, 53, and 54 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0077793 A1 (“Disano”) in view of U.S. Patent Application Publication No. 2018/0024808 A1 (“Wilberding”). The Applicant’s traversal of the rejection has been considered, but is not persuasive.
The Applicant contends that since Disano does not disclose a first portion of first content items separating a subarea of the first region (i.e., the place where the microphone is displayed) from a top edge of the terminal, Disano cannot teach the full pair of: “wherein a first portion of the first content items separates the subarea of the first region from a top edge of the terminal, and wherein a second portion of the first content items separates the subarea from a bottom edge of the terminal.” According to the Applicant, “Wilberding does not make up for the shortcomings in Disano,” (Response 20), but the Examiner respectfully disagrees.
As shown in FIG. 16, Wilberding explicitly teaches that selectable control 1604 separates the subarea that presents first selectable control 1606 from the top edge of control device 600, while the textual content (i.e., the “graphical elements indicating that the spatial calibration component involves the playback device playing a series of calibration tones for a given duration of time”) separates first selectable control 1606 from the bottom edge of the screen. Wilberding FIG. 16. As the April 11 Final Office Action previously explained, first selectable control 1606 is a microphone control because selecting it initiates a process in which “the control device may detect [calibration sounds] via one or more microphones.” Wilberding ¶ 43. 
Accordingly, amended claim 50 remains obvious over Disano in view of Wilberding. Likewise, since there are no other arguments with respect to the dependent claims, the Applicant’s claim 50 arguments alone do not overcome the rejections of claims 51–54.
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 50–54 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 50, the written description fails to disclose “a touchscreen coupled to the processor and configured to . . . detect that an orientation and a position of the terminal has undergone a change satisfying a preset condition.” 
Instead, the written description discloses that either the sensors detect the orientation changing, (see Spec. ¶ 59), or, more realistically, the processor executes code (e.g., a “detection unit”) that interprets the sensor data and determines whether the orientation changed based on the raw sensor data. (Spec. ¶ 66).
A terminal, comprising: 
a processor; 
a microphone coupled to the processor; 
one or more sensors coupled to the processor and configured to detect a status of holding the terminal by a user; 
a touchscreen coupled to the processor; and
a memory coupled to the processor and storing instructions that, when executed by the processor, cause the terminal to be [[and]] configured to: 
display a first screen of a first interface in a first region of the touchscreen without displaying a microphone control in the first interface, wherein the first screen comprises first content items; 
detect that an orientation and a position of the terminal has undergone a change satisfying a preset condition while displaying the first screen of the first interface in the first region; and
while displaying the first screen of the first interface, display, in a microphone-off state of the terminal and in response to the one or more sensors detecting that the orientation and the position of the terminal has undergone the change satisfying the preset condition while displaying the first screen of the first interface in the first region and while the first content items remain in the same position on the first screen, the microphone control in a subarea of the first region such that the touchscreen displays the microphone control on the first screen of the first interface responsive to the change satisfying the preset condition, wherein a first portion of the first content items separates the subarea of the first region from a top edge of the terminal, and wherein a second portion of the first content items separates the subarea from a bottom edge of the terminal; and 

Claims 51–54 depend from claim 50, and are therefore rejected by virtue of their incorporation of claim 50’s new matter by reference.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 39 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 39
The following portion of the amendment to claim 39 renders the claim indefinite: 
wherein the second interface removes the first photographing control from the first area of the touchscreen in the second interface and displays at least a portion of the preview image in the first area of the touchscreen;
(Emphasis added).
As a reminder, the second interface of claim 39 is not the same second interface recited in claim 27. In claim 27, the second interface is the viewfinder interface, but in claim 39, “the second interface is not a viewfinder interface of the terminal.” 
Since the second interface is not a viewfinder interface, it is not allowed to display a preview image captured by the camera of the terminal, per the Applicant’s definition of a viewfinder interface (both in claim 39 itself and the specification). Yet claim 39 now says that the second interface “displays at least a portion of the preview image in the first area of the touchscreen.” Since it is impossible to construct an interpretation that satisfies both limitations, there is no way to resolve the meets and bounds of the claim, making claim 39 indefinite.
The Examiner respectfully submits that perhaps there was an error when copying the corresponding limitation from claim 27 over to claim 39, and suggests the following amendment in claim 39 to correct the problem:
wherein the [[second]] viewfinder interface removes the first photographing control from the first area of the touchscreen in the second interface
The Examiner will also treat claim 39 as though the above suggestion is part of the claim with respect to applying prior art, in order to promote compact prosecution. See MPEP § 2173.06.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	BAEK AND LEE TEACH CLAIMS 27. 29. 31–33, 38, AND 39. 
Claims 27, 29, 31–33, 38, and 39 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0241784 A1 (hereafter “Baek”) in view of U.S. Patent Application Publication No. 2013/0053105 A1 (hereafter “Lee”).
Claim 27
Baek teaches:
A terminal, comprising: 
“Referring to FIG. 1, a description will be made of an electronic device 101.” Baek ¶ 53.
a display screen; a camera; a memory storing instructions; one or more sensors configured to detect a status of holding the terminal by a user; and a processor coupled to the display screen, the camera, the memory, and the one or more sensors, 
“The electronic device 101 may include at least one of a bus 110, a processor 120, a memory 130, an I/O interface 150, a display module 160, a communication interface 170, a sensor unit 175, a camera system 180, and a camera control module 190.” Baek ¶ 53. “The bus 110 may include a circuit for interconnecting the elements 120 through 190 described above.” Baek ¶ 54.
It is understood that the claimed display screen maps to Baek’s display module 160, the claimed camera to camera system 180, the claimed one or more sensors to sensor unit 175, the claimed processor to processor 120, and the claimed coupling of all of the modules to bus 110.
The sensor unit 175 is configured to detect a status of holding the terminal by a user, as it includes “a motion/orientation sensor for detecting a motion (e.g., rotation, acceleration, deceleration, and/or vibration) of the electronic device 101.” Baek ¶ 65.
and configured to execute the instructions to cause the terminal to: 
As mentioned above, the memory 130 is coupled to the processor via bus 110, and stores computer-executable instructions that drive the processor to perform the operations described in Baek’s disclosure. See Baek ¶¶ 56–58 and 539–540.
in response to detecting that 
	display, using the display screen, a first interface with a first photographing control, wherein the first interface is not a viewfinder interface of the terminal, and wherein the first photographing control is displayed in a first area of the display screen; 
“Referring to FIG. 12B, if the user 1200 selects the first graphic element 1212, the electronic device 1201 displays a screen (e.g., a screen of the gallery application) including a second graphic element 1222 (e.g., an icon mapped to a camera application) needing an operation of a camera system (e.g., the camera system 180) on a display (e.g., the display 160).” Baek ¶ 280.
turn on the camera; 
“In response to the displaying of the second graphic element 1222,” which, as a reminder, was displayed in response to the user performing the same operation of selecting the first graphic element 1212 above, “the electronic device 1201 performs initialization necessary for controlling the camera system (e.g., the camera system 180) to operate in the normal mode.” Baek ¶ 280. “Normal mode” refers to a state of the camera whereby a sufficient amount of power is provided to the camera in order for the camera to be fully operable. See Baek ¶¶ 142–145.
capture a preview image using the camera; 
Furthermore, “the camera system may be in a state capable of capturing or processing an image in the normal mode.” Baek ¶ 143.
and receive a first operation of the user on the first photographing control of the first interface; 
In FIG. 12C, “the user 1200 selects the second graphic element 1222.” Baek ¶ 281.
in response to the first operation of the user on the first photographing control:
	display, using the display screen, a second interface, 
“Referring to FIG. 12C, if the user 1200 selects the second graphic element 1222, the electronic device 1201 executes the camera application.” Baek ¶ 281.
wherein the second interface is the viewfinder interface, 
Baek’s earlier disclosure of the camera application will now be discussed with reference to FIGS. 6B–6G. “Referring to FIG. 6C, in view (b), as the camera application is executed, the camera application screen 620 (or a camera application window) is displayed on the display 606 of the electronic device 601.” Baek ¶ 201.
wherein the viewfinder interface displays a viewfinder frame configured to display the preview image captured by the camera of the terminal, 
“As the camera application is executed, the electronic device 601 controls the camera system to output the live preview image 640 (e.g., a real-time video) having a lower resolution (or a smaller number of pixels) and/or a smaller size.” Baek ¶ 201. Note: in other views among the drawings, Baek labels the same live preview image as 641.
a photographing key configured to control the terminal to save the preview image displayed in the viewfinder frame, 
“On the camera application screen 620 are displayed . . . the second menu bar 650 including the shutter button 652,” Baek ¶ 201, which is configured “to output an image (e.g., a still image, a video, and/or the like) having a higher resolution (or a greater number of pixels) and/or a larger size in response to selection of the shooting button 652.” Baek ¶ 202.
and a gallery key configured to view an image stored in the terminal, 
It is noted that the Applicant did not claim a gallery key configured to execute a separate gallery application that displays an image stored in the terminal. Instead, the Applicant merely claimed that the gallery key itself is “configured to view an image stored in the terminal.” For its part, Baek teaches that electronic device 601 displays “image 642” within the second menu bar 650 in response to an input of the user 611 issuing a command to capture a picture. Baek ¶¶ 210, 217, 221, and 226.
and wherein the second interface removes the first photographing control from the first area of the display screen in the first interface and displays at least a portion of the preview image in the first area of the display screen; 
As illustrated in FIGS. 6B–6G, the entire camera application screen 620 that replaces the entire screen for the gallery application does not include the “second graphic element 1222,” but instead displays the live preview image 640 on the same display 160 that the gallery application used to previously display the second graphic element 1222.
and in response to a second operation of the user on the photographing key of the viewfinder interface, save the preview image in the viewfinder frame of the viewfinder interface.  
“In an embodiment of the present disclosure, the electronic device 601 detects selection of the shutter button 652 (or an input of a shooting command) from the user 611. The electronic device 601 controls the camera system to output an image (e.g., a still image, a video, and/or the like) having a higher resolution (or a greater number of pixels) and/or a larger size in response to selection of the shooting button 652. The electronic device 601 may store the image having the higher resolution and/or the larger size (or an image captured according to a user input) in the memory and display it on the display 606.” Baek ¶ 202.
Baek does not appear to explicitly disclose a “preset condition” that involves detecting that “an orientation and a position” of the terminal.
Lee, however, teaches a terminal configured to:
in response to detecting that an orientation and a position of the terminal has undergone a change satisfying a preset condition: display, using the display screen, a first interface with a first photographing control, wherein the first interface is not a viewfinder interface of the ter-minal, and wherein the first photographing control is displayed in a first area of the display screen;
“Referring to FIG. 5A and FIG. 5B, different lock screens may be displayed on a display unit of the terminal, based on the mode of the terminal. Since a user may have a preference to perform certain functions in a landscape mode and may have a preference to perform other functions in a portrait mode, different lock screens may be displayed on the terminal based on the mode of the terminal. The landscape mode refers to a horizontal orientation of a terminal as shown in FIG. 5A, and the portrait mode refers to a vertical orientation of the terminal as shown in FIG. 5B. For example, a camera icon 511, a navigation icon 512, a digital multimedia broadcasting (DMB) icon 513, and an editor icon 514 may be displayed if the terminal is in the landscape mode.” Lee ¶ 54.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Baek with Lee’s technique of displaying a camera icon 511 in response to detecting that the terminal is oriented in the landscape mode. One would have been motivated to improve Baek with Lee because “a camera function . . . may be more commonly performed in the landscape mode.” Lee ¶ 54.
Claim 29
Baek and Lee teach the terminal of claim 27, wherein the instructions further cause the terminal to be configured to 
save a first image that is based on a preview image in response to a first operation of the user on the first photographing control, 
“As the camera application is executed, the electronic device 601 controls the camera system to output the live preview image 640 (e.g., a real-time video).” Baek ¶ 192. “The live preview image 640 may be temporarily stored in the memory so as to be displayed on the display 606.” Baek ¶ 192.
wherein the first interface is an interface of an application, and wherein the first photographing control is an icon displayed in a display region of the interface of the application. 
“Referring to FIG. 12B . . . the electronic device 1201 displays a screen (e.g., a screen of the gallery application) including a second graphic element 1222 (e.g., an icon mapped to a camera application).” Baek ¶ 280.
Claim 31
Baek and Lee teach the terminal of claim 27, 
wherein the display screen comprises a touchscreen, 
“The display module 160 may include a touch screen, and receives a touch, a gesture, proximity, or a hovering input, for example, by using an electronic pen or a part of a body of a user.” Baek ¶ 61.
wherein the instructions further cause the terminal to be configured to instruct the touchscreen to display the viewfinder interface in a photographing mode in response to a second operation of the user on the first photographing control, 
“Referring to FIG. 12C, if the user 1200 selects the second graphic element 1222, the electronic device 1201 executes the camera application.” Baek ¶ 281.
and wherein the photographing mode is a photographing mode using a rear-facing camera, a self-photographing mode, a panoramic mode, or a video recording mode.
In the camera application, “the electronic device 601 may detect selection of the shutter button 652 (or an input of a shooting command) from the user 611. The electronic device 601 controls the camera system to output an image (e.g., a still image, a video, and/or the like) having a higher resolution (or a greater number of pixels) and/or a larger size in response to selection of the shooting button 652.” Baek ¶ 281. The camera may be disposed on the front of the device or the rear of the device, or both. Baek ¶ 321.
Claim 32
Baek and Lee teach the terminal of claim 27, 
wherein the second interface comprises a second photographing control, and wherein after the instructions cause the terminal to display the second interface, the instructions further cause the terminal to save, in response to a third operation of the user on the second photographing control, an image captured by the camera in response to the third operation.
In the camera application, “the electronic device 601 may detect selection of the shutter button 652 (or an input of a shooting command) from the user 611. The electronic device 601 controls the camera system to output an image (e.g., a still image, a video, and/or the like) having a higher resolution (or a greater number of pixels) and/or a larger size in response to selection of the shooting button 652.” Baek ¶ 281. The camera may be disposed on the front of the device or the rear of the device, or both. Baek ¶ 321.
Claim 33
The terminal of claim 32, wherein after the instructions cause the terminal to display the second interface, the instructions further cause the terminal to 
display, using the display screen, a third interface in response to a fourth operation of the user on the second photographing control, wherein the fourth operation instructs the terminal to switch between photographing modes of the terminal, wherein the third interface is the viewfinder interface in a photographing mode corresponding to the fourth operation, and wherein the fourth operation is different from the third operation.
The electronic device’s “camera system may include [a] first camera module (e.g., the first camera module 210) for outputting a first image of a first subject situated in front of the electronic device, [and a] second camera module (e.g., the second camera module 210a) for outputting a second image of a second subject situated at the rear of a second subject,” Baek ¶ 345, and therefore, the electronic device is further configured to “detect[] a user input needing switching between the first image and the second image (or switching between the first camera module and the second camera module).” Baek ¶ 353. For example, as shown in FIG. 6, the display further displays an environment setting menu 630, featuring an icon that depicts a camera with a set of arrows denoting rotation of the camera.
In response to the input, “the electronic device displays the other of the first image and the second image on the display.” Baek ¶ 354.
Claim 38
Baek and Lee teach the terminal of claim 27,
wherein before displaying the first photographing control on the first interface, the one or more sensors are further configured to detect that the camera is in an off state.
“In an embodiment of the present disclosure, if the camera system is identified during booting of the electronic device (or a boot-up process), the control module 410 may perform the initialization. For example, if the electronic device 101 is powered on, the control module 410 may perform device probing for the camera system.” Baek ¶ 123. The control module 410 may perform the initialization during device probing or booting following the device probing.” Baek ¶ 123. “[T]he control module 410 may synchronize switching of at least one elements of the camera system between the normal mode and the sleep mode with switching of at least one elements of the electronic device between screen/power-on and screen/power-off. For example, . . . [w]hen the at least one elements of the electronic device are in a screen/power-off state, the control module 410 controls the at least one elements of the camera system to operate in the sleep mode.” Baek ¶ 145.
Claim 39
Baek teaches:
A terminal, comprising: 
“Referring to FIG. 1, a description will be made of an electronic device 101.” Baek ¶ 53.
a camera; a memory storing instructions; a touchscreen; one or more sensors; and a processor coupled to the camera, the memory, the touchscreen, and the one or more sensors,
“The electronic device 101 may include at least one of a bus 110, a processor 120, a memory 130, an I/O interface 150, a display module 160, a communication interface 170, a sensor unit 175, a camera system 180, and a camera control module 190.” Baek ¶ 53. “The display module 160 may include a touch screen,” Baek ¶ 61, and “bus 110 may include a circuit for interconnecting the elements 120 through 190 described above.” Baek ¶ 54.
and configured to execute the instructions to cause the terminal to:
As mentioned above, the memory 130 is coupled to the processor via bus 110, and stores computer-executable instructions that drive the processor to perform the operations described in Baek’s disclosure. See Baek ¶¶ 56–58 and 539–540.
detect a user operation in a screen-off state of the terminal; 
Initially, while the electronic device is in a state in which no power is provided to the display, see Baek ¶¶ 255 and 257, “the electronic device detects an event needing wake-up,” such as “a user input.” Baek ¶ 259. Note that, in addition to a user input, the event may instead be a “reception/transmission of a message/call from an external device, arrival of an alarm time, and/or the like.” Baek ¶ 259. Each of the foregoing are “user operations” within the meaning of claim 39, because they are predicated on operations by a user (e.g., placing the call or setting an alarm time).
light the touchscreen and display, using the touchscreen, a first interface when the user operation is an operation of lighting the touchscreen; 
Responsive to detecting the event, “the electronic device turns on screen/power of the display.” Baek ¶ 260. “In an embodiment of the present disclosure, after the screen/power of the display is turned on, a lock mode of the electronic device may be released by a user.” Baek ¶ 261.
perform the following when the user operation is different from the operation of lighting the touchscreen and includes
	display, using the touchscreen, a second interface that is different from the first interface, 
“Referring to FIG. 12B, if the user 1200 selects the first graphic element 1212, the electronic device 1201 displays a screen (e.g., a screen of the gallery application).” Baek ¶ 280. Selecting the first graphic element 1212 is different from the wake-up event mentioned earlier in this rejection (and paragraph 259 of Baek) for a few reasons. First, it should be self-evident that selecting first graphic element 1212 is different from the wake-up event in cases where the wake-up event is “reception/transmission of a message/call from an external device” or the “arrival of an alarm time, and/or the like.” Furthermore, in cases where the wake up event involves a “user input,” selecting first graphic element 1212 is necessarily different from that user input: whatever user input turns on the device, it cannot include selecting first graphic element 1212, since first graphic element 1212 needs to be displayed on an active screen in order to be selected.
wherein the second interface displays a first photographing control, 
The gallery application’s screen includes “a second graphic element 1222 (e.g., an icon mapped to a camera application) needing an operation of a camera system (e.g., the camera system 180) on a display (e.g., the display 160).” Baek ¶ 280.
wherein the second interface is not a viewfinder interface of the terminal, 
The gallery application is distinguishable from the camera application, because the gallery application merely displays pre-stored pictures; it does not use the camera until the camera application is separately launched. See Baek ¶¶ 279–280 and 299.
and wherein the first photographing control is displayed in a first area of the touchscreen;
FIG. 12B illustrates the area of the touchscreen where electronic device 1201 displays the second graphic element 1222.
turn on the camera; 
“In response to the displaying of the second graphic element 1222,” which, as a reminder, was displayed in response to the user performing the same operation of selecting the first graphic element 1212 above, “the electronic device 1201 performs initialization necessary for controlling the camera system (e.g., the camera system 180) to operate in the normal mode.” Baek ¶ 280. “Normal mode” refers to a state of the camera whereby a sufficient amount of power is provided to the camera in order for the camera to be fully operable. See Baek ¶¶ 142–145.
capture a preview image using the camera; 
Furthermore, “the camera system may be in a state capable of capturing or processing an image in the normal mode.” Baek ¶ 143.
and receive a first operation of the user on the first photographing control of the second interface; 
In FIG. 12C, “the user 1200 selects the second graphic element 1222.” Baek ¶ 281.
in response to the first operation of the user on the first photographing control: 
	display, using the touchscreen, the viewfinder interface, 
“Referring to FIG. 12C, if the user 1200 selects the second graphic element 1222, the electronic device 1201 executes the camera application.” Baek ¶ 281.
wherein the viewfinder interface displays a viewfinder frame configured to display the preview image captured by the camera of the terminal, 
“As the camera application is executed, the electronic device 601 controls the camera system to output the live preview image 640 (e.g., a real-time video) having a lower resolution (or a smaller number of pixels) and/or a smaller size.” Baek ¶ 201. Note: in other views among the drawings, Baek labels the same live preview image as 641.
a photographing key configured to control the terminal to save the preview image displayed in the viewfinder frame, 
“On the camera application screen 620 are displayed . . . the second menu bar 650 including the shutter button 652,” Baek ¶ 201, which is configured “to output an image (e.g., a still image, a video, and/or the like) having a higher resolution (or a greater number of pixels) and/or a larger size in response to selection of the shooting button 652.” Baek ¶ 202.
and a gallery key configured to view an image stored in the terminal, 
It is noted that the Applicant did not claim a gallery key configured to execute a separate gallery application that displays an image stored in the terminal. Instead, the Applicant merely claimed that the gallery key itself is “configured to view an image stored in the terminal.” For its part, Baek teaches that electronic device 601 displays “image 642” within the second menu bar 650 in response to an input of the user 611 issuing a command to capture a picture. Baek ¶¶ 210, 217, 221, and 226.
and wherein the second interface removes the first photographing control from the first area of the touchscreen in the second interface and displays at least a portion of the preview image in the first area of the touchscreen; 
As illustrated in FIGS. 6B–6G, the entire camera application screen 620 that replaces the entire screen for the gallery application does not include the “second graphic element 1222,” but instead displays the live preview image 640 on the same display 160 that the gallery application used to previously display the second graphic element 1222.
and in response to a second operation of the user on the photographing key of the viewfinder interface, save the preview image in the viewfinder frame of the viewfinder interface.
“In an embodiment of the present disclosure, the electronic device 601 detects selection of the shutter button 652 (or an input of a shooting command) from the user 611. The electronic device 601 controls the camera system to output an image (e.g., a still image, a video, and/or the like) having a higher resolution (or a greater number of pixels) and/or a larger size in response to selection of the shooting button 652. The electronic device 601 may store the image having the higher resolution and/or the larger size (or an image captured according to a user input) in the memory and display it on the display 606.” Baek ¶ 202.
Baek does not appear to explicitly disclose a “preset condition” that involves detecting that “an orientation and a position” of the terminal.
Lee, however, teaches a terminal configured to:
perform the following when the user operation . . . includes an orientation and a position of the terminal undergoing a change satisfying a preset condition: 
	display, using the touchscreen, a second interface that is different from the first interface, wherein the second interface displays a first photographing control, wherein the second interface is not a viewfinder interface of the terminal, and wherein the first photographing control is displayed in a first area of the touchscreen;
“Referring to FIG. 5A and FIG. 5B, different lock screens may be displayed on a display unit of the terminal, based on the mode of the terminal. Since a user may have a preference to perform certain functions in a landscape mode and may have a preference to perform other functions in a portrait mode, different lock screens may be displayed on the terminal based on the mode of the terminal. The landscape mode refers to a horizontal orientation of a terminal as shown in FIG. 5A, and the portrait mode refers to a vertical orientation of the terminal as shown in FIG. 5B. For example, a camera icon 511, a navigation icon 512, a digital multimedia broadcasting (DMB) icon 513, and an editor icon 514 may be displayed if the terminal is in the landscape mode.” Lee ¶ 54.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Baek with Lee’s technique of displaying a camera icon 511 in response to detecting that the terminal is oriented in the landscape mode. One would have been motivated to improve Baek with Lee because “a camera function . . . may be more commonly performed in the landscape mode.” Lee ¶ 54.
II.	BAEK, LEE, AND ISOZU TEACH CLAIMS 28 AND 30.
Claims 28 and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over Baek in view of Lee as applied to claim 27 above, and further in view of U.S. Patent Application Publication No. 2013/0147844 A1 (“Isozu”).
Claim 28
Baek and Lee teach the terminal of claim 27, and Lee further teaches 
the change satisfying the preset condition comprises rotation of the terminal,
“Referring to FIG. 5A and FIG. 5B, different lock screens may be displayed on a display unit of the terminal, based on the mode of the terminal. Since a user may have a preference to perform certain functions in a landscape mode and may have a preference to perform other functions in a portrait mode, different lock screens may be displayed on the terminal based on the mode of the terminal. The landscape mode refers to a horizontal orientation of a terminal as shown in FIG. 5A, and the portrait mode refers to a vertical orientation of the terminal as shown in FIG. 5B. For example, a camera icon 511, a navigation icon 512, a digital multimedia broadcasting (DMB) icon 513, and an editor icon 514 may be displayed if the terminal is in the landscape mode.” Lee ¶ 54.
Neither reference appears to explicitly disclose the remaining elements now described by claim 28.
Isozu, however, teaches a terminal with a photographing mode that is launched responsive to a present condition, wherein the preset condition includes:
movement of the terminal in a forward direction, and movement of the terminal in an upward direction, 
“FIG. 4 is a diagram schematically showing an example in which there is a relationship between a tilt of the portable terminal 100 and a mode executed in accordance with the tilt.” Isozu ¶ 52. As shown, one mode is associated with tilting the device forward while another mode is associated with tilting the device upward. Specifically, “In the example shown in FIG. 4, when a tilt angle of a casing 10 of the portable terminal 100, i.e., an angle formed by a surface on which the display 14 is provided and the horizontal plane falls below a predetermined angle θ during execution of the photographing mode, the mode is switched to the map mode. After that, when the tilt angle exceeds the predetermined angle θ, the mode is switched from the map mode to the photographing mode.” Isozu ¶ 53.
wherein the instructions further cause the terminal to display the first photographing control having a first transparency level when the movement of the terminal in the forward direction is a first amount of movement, wherein the instructions further cause the terminal to display the first photographing control having a second transparency level when the movement of the terminal in the forward direction is a second amount of movement, and wherein the first amount of movement is greater than the second amount of movement and the first transparency level is less transparent than the second transparency level.
“Here, it may be possible to gradually switch the mode between the two modes while overlapping with each other, instead of binarily switching the mode between the two modes with the predetermined angle θ as a boundary. In other words, the CPU 11 may change a transparency (α value) of map data on the display 14 in accordance with, for example, the tilt angle of the portable terminal 100. Specifically, as the tilt angle from a vertical state increases (i.e., as the surface of the display 14 is tilted toward a horizontal direction from the vertical state), an α value of the map data is gradually decreased (i.e., the map data becomes gradually opaque). Then, in the case where the surface of the display 14 becomes horizontal, the screen of the finder in the photographing mode is not displayed at all, and only the map data is displayed in a perfect state.” Isozu ¶ 54.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the way in which either of Baek or Lee display their respective photographic controls by altering the transparency of the controls relative to the angle θ at which the device is tilted forward or upward, as taught by Isozu. One would have been motivated to combine Isozu with Baek and Lee because this gradual switching based on the device tilt makes it easier to switch between modes in a way that corresponds to how the device would be held in that respective mode. Cf. Isozu ¶ 4.
Claim 30
Baek and Lee teach the terminal of claim 27, 
wherein the display screen comprises a touchscreen, 
“The display module 160 may include a touch screen, and receives a touch, a gesture, proximity, or a hovering input, for example, by using an electronic pen or a part of a body of a user.” Baek ¶ 61; see also Lee ¶¶ 31 and 48.
and wherein the preset condition comprises that the terminal is rotated, 
“Referring to FIG. 5A and FIG. 5B, different lock screens may be displayed on a display unit of the terminal, based on the mode of the terminal. Since a user may have a preference to perform certain functions in a landscape mode and may have a preference to perform other functions in a portrait mode, different lock screens may be displayed on the terminal based on the mode of the terminal. The landscape mode refers to a horizontal orientation of a terminal as shown in FIG. 5A, and the portrait mode refers to a vertical orientation of the terminal as shown in FIG. 5B. For example, a camera icon 511, a navigation icon 512, a digital multimedia broadcasting (DMB) icon 513, and an editor icon 514 may be displayed if the terminal is in the landscape mode.” Lee ¶ 54.
Neither reference appears to explicitly disclose “that the terminal is moved upward, and that an included angle between the touchscreen and a horizontal line is within a preset range after the one or more sensors detect that the terminal has rotated and moved upward” as further facets of the preset condition.
Isozu, however, teaches a terminal, including:
wherein the display screen comprises a touchscreen, 
“The display 14 is, for example, an LCD (Liquid Crystal Display) or an OELD (Organic Electroluminescence Display) and displays GUIs and the like of various menus and applications . . . . Further, the display 14 may be integrated with a touch panel.” Isozu ¶ 35.
and wherein the preset condition comprises that the terminal is rotated, that the terminal is moved upward, and that an included angle between the touchscreen and a horizontal line is within a preset range after the one or more sensors detect that the terminal has rotated and moved upward.
“FIG. 4 is a diagram schematically showing an example in which there is a relationship between a tilt of the portable terminal 100 and a mode executed in accordance with the tilt.” Isozu ¶ 52. As shown, one mode is associated with tilting the device forward while another mode is associated with tilting the device upward. Specifically, “In the example shown in FIG. 4, when a tilt angle of a casing 10 of the portable terminal 100, i.e., an angle formed by a surface on which the display 14 is provided and the horizontal plane falls below a predetermined angle θ during execution of the photographing mode, the mode is switched to the map mode. After that, when the tilt angle exceeds the predetermined angle θ, the mode is switched from the map mode to the photographing mode.” Isozu ¶ 53.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the way in which either of Baek or Lee display their respective photographic controls by altering the transparency of the controls relative to the angle θ at which the device is tilted forward or upward, as taught by Isozu. One would have been motivated to combine Isozu with Baek and Lee because this gradual switching based on the device tilt makes it easier to switch between modes in a way that corresponds to how the device would be held in that respective mode. Cf. Isozu ¶ 4.
III.	BAEK, LEE, AND KIM TEACH CLAIMS 34–36.
Claims 34–36 are rejected under 35 U.S.C. § 103 as being unpatentable over Baek in view of Lee as applied to claims 27 and 32 above, and further in view of U.S. Patent Application Publication No. 2017/0094156 A1 (hereafter “Kim”).
Claim 34
Baek and Lee teach the terminal of claim 32,
wherein the display screen comprises a touchscreen, 
“The display module 160 may include a touch screen, and receives a touch, a gesture, proximity, or a hovering input, for example, by using an electronic pen or a part of a body of a user.” Baek ¶ 61; see also Lee ¶¶ 31 and 48.
Neither Baek nor Lee appear to explicitly disclose whether “display positions of the first photographing control and the second photographing control on the touchscreen are the same.”
Kim, however, teaches a terminal with a display screen,
wherein the display screen comprises a touchscreen, 
As shown in FIGS. 1A and 1B, the terminal 100 further comprises a display unit 151 (e.g. display unit 151a), which “may have an inter-layered structure or an integrated structure with a touch sensor so as to implement a touch screen.” Kim ¶ 45.
and wherein display positions of the first photographing control and the second photographing control on the touchscreen are the same.
As shown in FIGS. 5B(b), in response to a change in orientation, terminal 100 initially displays a first, non-viewfinder interface (screen 310) corresponding to an executed application, Kim ¶ 154, together with “a first image 210 associated with the activation of the camera 121” in second display region 151b. Kim ¶ 161. Likewise, while displaying the viewfinder interface in FIG. 7A, “the second display region 151b displays a control image 240 for forming a control command of the capture.” Kim ¶ 180. Thus, Kim displays the respective first and second photographing controls (first image 210 and control image 240) in the same display region 151b.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Baek and/or Lee with Kim’s technique of displaying the first and second photographing controls of respective first and second interfaces in the same display position across the two interfaces. One would have been motivated to improve Baek’s interface with Kim’s technique because, with Kim’s improvement, “a camera function may be more quickly carried out by the rotation of the terminal body.” Kim ¶ 14.
Claim 35
Baek and Lee teach the terminal of claim 27, but do not explicitly describe the first photographing control as “floating.”
Kim, however, teaches a terminal wherein: 
the first photographing control is a floating icon.
“[A]n application for which an execution screen of the application can be displayed in the second display region 151b while the screen information is displayed in the first display region 151a.” Kim ¶ 246.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Baek and/or Lee with Kim’s technique of displaying the photographing control as a “floating” icon. One would have been motivated to improve Baek’s interface with Kim’s technique because, with Kim’s improvement, “a camera function may be more quickly carried out by the rotation of the terminal body.” Kim ¶ 14.

Claim 36
Baek, Lee, and Kim teach the terminal of claim 35
wherein the one or more sensors detect no operation on the first photographing control within a preset time after the first photographing control is displayed on the first interface, and
Referring to FIG. 5C9B), the controller 180 determines “[w]hen a user's line of sight is not sensed by the second camera 121a for a preset period of time when the first image 210 is displayed.” Kim ¶ 169.
wherein the instructions further cause the terminal no longer display the first photographing control on the first interface when the one or more sensors detect no operation on the first photographing control within the a preset time after the first photographing control is displayed.
“When a user's line of sight is not sensed by the second camera 121a for a preset period of time when the first image 210 is displayed, the controller 180 can switch the first image 210 to the operation information 200.” Kim ¶ 169.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Baek and/or Lee with Kim’s technique of displaying the photographing control as a “floating” icon. One would have been motivated to improve Baek’s interface with Kim’s technique because, with Kim’s improvement, “a camera function may be more quickly carried out by the rotation of the terminal body.” Kim ¶ 14.
IV.	BAEK, LEE, AND BAE TEACH CLAIMS 35, 37, AND 61.
Claims 35, 37, and 61 are rejected under 35 U.S.C. § 103 as being unpatentable over Baek and Lee as applied to claim 27 above, and further in view of U.S. Patent Application Publication No. 2016/0062515 A1 (“Bae”).
Claim 35
Baek and Lee teach the terminal of claim 27, but do not explicitly describe the first photographing control as “floating.”
Bae, however, teaches a terminal wherein: 
the first photographing control is a floating icon.
As shown in FIG. 9, a controller 190 displays several icons in area 912 of the electronic device 100, including a photographing icon (second from the top of area 912). However, upon gripping the electronic device 100, controller 190 floats all of the icons to the top of area 912. Bae ¶ 135.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek’s user interface so as to display its photographing icon as floating, as taught by Bae. One would have been motivated to combine Bae with Baek and Lee because Bae’s technique helps make it more convenient to view UI elements while gripping the device. Bae ¶ 140.
Claim 37
Baek, Lee, and Bae teach the terminal of claim 35, and Bae further teaches a terminal with one or more sensors, wherein the one or more sensors are further configured to 
detect whether the terminal is currently being held by a left hand of the user or by a right hand of the user, 
“According to another exemplary embodiment, the location in the side display area where the UI element is displayed may be changed according to whether the electronic device is gripped by the right hand or left hand.” Bae ¶ 137. Naturally, to do this, the device must detect whether it is being gripped by the left or right hand. See, e.g., Bae ¶¶ 17, 27, 121, 136, and 140.
and wherein the instructions further cause the terminal to: 
	display the first photographing control on a left side of the first interface when the terminal is currently being held by the left hand; 
“As shown in view 1020 of FIG. 10A, the electronic device 100 may be gripped by the left hand with the side display area being oriented toward the thumb and the display area 1011 being oriented towards the fingers. In this case . . . the controller 190 may control the display 130 to display the UI elements on a first area 1022-1 of the side display area 1022 that the user can touch with the thumb, and not to display the UI elements on a second area 1022-2 of the side display area 1022 that the user touches with the palm.” Bae ¶ 140.
and display the first photographing control on a right side of the first interface when the terminal is currently being held by the right hand.
“In response to the electronic device 100 being gripped by the right hand with the side display area 1012 being oriented toward the user's thumb as shown in view 1010 of FIG. 10A, as described above, UI elements may be displayed on a first area 1012-1 of the side display area 1012 that the user can touch with the thumb, and the UI elements may not be displayed on a second area 1012-2 of the side display area 1012 that the user touches with the palm.” Bae ¶ 139.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Lee’s terminal by providing the two side display areas taught by Bae, and by displaying the camera icon on whichever side display corresponds to the thumb of the hand that is currently holding the terminal, also taught by Bae. One would have been motivated to combine Bae with Lee “so that the user has no inconvenience in viewing the UI elements.” Bae ¶ 140.
Claim 61
Baek, Lee, and Bae teach the terminal of claim 35, and Bae further teaches a terminal with one or more sensors, wherein the one or more sensors are further configured to 
detect that the terminal is currently held by a left hand of the user or by a right hand of the user. 
“According to another exemplary embodiment, the location in the side display area where the UI element is displayed may be changed according to whether the electronic device is gripped by the right hand or left hand.” Bae ¶ 137. Naturally, to do this, the device must detect whether it is being gripped by the left or right hand. See, e.g., Bae ¶¶ 17, 27, 121, 136, and 140.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Baek and Lee’s terminal by providing the two side display areas taught by Bae, and by displaying the camera icon on whichever side display corresponds to the thumb of the hand that is currently holding the terminal, also taught by Bae. One would have been motivated to combine Bae with Lee “so that the user has no inconvenience in viewing the UI elements.” Bae ¶ 140.
V.	DISANO AND WILBERDING TEACH CLAIMS 50, 51, 53, AND 54.
Claims 50, 51, 53, and 54 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0077793 A1 (“Disano”) in view of U.S. Patent Application Publication No. 2018/0024808 A1 (“Wilberding”).
Claim 50
Disano teaches:
A terminal, comprising: a processor; a microphone coupled to the processor; one or more sensors coupled to the processor and configured to detect a status of holding the terminal by a user; a touchscreen coupled to the processor 
“With continued reference to FIG. 1, the computing device 100 includes a bus 110 that directly or indirectly couples the following devices: a memory 112, one or more processors 114, one or more presentation components 116, one or more input/output (I/O) ports 118, one or more I/O components 120, and an illustrative power supply 122.” Disano ¶ 23. 
“Exemplary presentation components include a display device.” Disano ¶ 26. 
“Illustrative I/O components include a microphone . . . a natural user interface (NUI), and the like” Disano ¶ 27. “A NUI implements any combination of speech recognition, touch and stylus recognition, facial recognition, biometric recognition, gesture recognition both on screen and adjacent to the screen, air gestures, head and eye tracking, and touch recognition associated with displays on the computing device 100.” Disano ¶ 28.
and configured to 
“Referring now to FIG. 10, a flow diagram is provided that illustrates a method 1000 for initiating a system-wide voice-to-text dictation service in response to a preconfigured gesture.” Disano ¶ 54. It should be understood that the computing device 100 performs method 1000, thereby causing the computing device 100 to display the information discussed below. See Disano ¶ 29.
display a first screen of a first interface in a first region of the touchscreen 
“As shown at step 1010, a data input field, or an instance thereof, is presented.” Disano ¶ 54. 
without displaying a microphone control in the first interface,
Despite FIG. 3A illustrating microphone icon 318, Disano also discloses that, “[i]n embodiments, the icon only reveals itself as the gesture is being performed.” Disano ¶ 48; see also ¶ 56 (“an on-screen affordance may be transient, such that the on-screen affordance to initiate the voice-to-text session becomes visible and may be interacted with upon substantial or actual performance of the preconfigured gesture.”).
wherein the first screen comprises first content items;
FIG. 3A illustrates a data input field 310 displayed in a region defined by the entire screen. See Disano FIG. 3A and ¶ 48.
detect that 
“At least while the data input field is presented, a gesture listener process is running. The gesture listener process, which can be available system-wide, is configured to detect a preconfigured gesture corresponding to the data input field, as shown at step 1012.” Disano ¶ 55.
“A preconfigured gesture can include any physical interaction between a user and a computing device.” Disano ¶ 55. 
and while the first content items remain in a same position on the first screen;
Regardless of how the user inputs the gesture, or what the gesture involves, FIGS. 3A–3C illustrate that the data input field 312 remains in the same position during the input of the gesture, e.g., moving a finger from a first end 312 to a second end 316. See Disano ¶ 48 and FIGS. 3A–3C.
and while displaying the first screen of the first interface, display, in a microphone-off state of the terminal and in response to the one or more sensors detecting that 
Turning back to method 1000 (FIG. 10), “[t]he detection of the preconfigured gesture . . . generates an input event, as shown at step 1014. The input event is configured to invoke a voice-to-text session for the data input field.” Disano ¶ 55. In so doing, “the on-screen affordance to initiate the voice-to-text session becomes visible and may be interacted with upon substantial or actual performance of the preconfigured gesture.” Disano ¶ 56. For example, as shown in FIGS. 3A–3D, the device displays microphone icon 318 in a subarea denoted with reference character 314. See Disano FIG. 3.

As shown in FIGS. 3A–3D, data input field 310 separates the microphone icon 318 from the bottom of edge of the device. Disano FIG. 3D.
and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the terminal to be configured to 
As previously mentioned, memory 112 and processor 114 are coupled by bus 110, Disano ¶ 23, and instructions in the memory cause the computing device 100 to perform the operations described in Disano’s disclosure. Disano ¶ 29.
turn on the microphone in response to an operation of the user on the microphone control.
Continuing with the FIG. 3 example, as shown in FIG. 3C–3D, “continuing the gesture to the icon 318 will initiate the voice-to-text session.” Disano ¶ 48.
Disano does not appear to explicitly disclose that its gesture involves “an orientation and a position of the terminal” undergoing a change. Disano also ornamentally differs from the claimed invention’s “first portion of the first content items separat[ing] the subarea of the first region from a top edge of the terminal.”
Wilberding, however, teaches a method comprising:
detect that an orientation and a position of the terminal has undergone a change satisfying a preset condition
“[T]he control device may be rotated in a hand after the control device displays a prompt to rotate the control device,” and in response, “the control device may display a control interface that is rotated relative to the previously displayed control interface(s),” Wilberding ¶ 114, as shown in FIG. 14. Then, the control device proceeds to the instructions shown in FIG. 15, “which includes graphical elements providing an indication to adjust the height of control device 600 while control device 600 is positioned at the particular location within the given environment during the spatial calibration component.” Wilberding ¶ 118.
display, in a microphone-off state of the terminal and in response to the one or more sensors detecting that the orientation and the position of the terminal has undergone the change satisfying the preset condition . . . the microphone control in a subarea of the first region
Upon the control device 600 detecting that the user followed the instructions to change the orientation of control device 600 upside down, and to raise the position of the control device 600, first selectable control 1606 becomes available in a middle subarea of the screen (FIG. 16), which, when selected, “may initiate spatial calibration.” Wilberding ¶ 126. During spatial calibration, a playback device “emit[s] one or more calibration sounds or tones, which the control device may detect via one or more microphones.” Wilberding ¶ 43. Notably, even though Wilberding does not need to teach a microphone control to reach a conclusion of obviousness (since Disano already teaches icon 318 to initiate a voice-to-text session), Wilberding also provides a microphone control (first selectable control 1606) in response to the claimed conditions. 
wherein a first portion of the first content items separates the subarea of the first region from a top edge of the terminal, and wherein a second portion of the first content items separates the subarea from a bottom edge of the terminal;
Furthermore, as shown in FIG. 16, selectable control 1604 separates the subarea that presents first selectable control 1606 from the top edge of control device 600, while the textual content (i.e., the “graphical elements indicating that the spatial calibration component involves the playback device playing a series of calibration tones for a given duration of time”) separates first selectable control 1606 from the bottom edge of the screen. Wilberding FIG. 16. Note that the upside down presentation does not prevent the claim from reading on this teaching, because Wilberding teaches at least one item separating selectable control 1606 from the top, and another item separating selectable control 1606 from the bottom, regardless of which edge is considered “top” or “bottom.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Disano’s device 100 to specifically require each of the elements of the preset condition as set forth in Wilberding’s disclosure. 
One would have been motivated to require Wilberding’s specific motion gesture in Disano’s device 100, because requiring the user to hold the device at a particular height and in a particular manner would improve the microphone’s ability to record audio would improve the microphone’s ability to record audio. See Wilberding ¶ 113. 
Furthermore, it would have been reasonable for the skilled artisan to expect success in the combination, because Disano already suggests that its “preconfigured gesture can include any physical interaction between a user and a computing device,” Disano ¶ 55, and Disano further teaches that its computing device 100 is capable of processing physical interactions other than merely touching the screen, using different sensors other than the touchscreen. Disano ¶ 28. In other words, Disano’s computing device 100 was already capable of being modified to detect the Wilberding’s known gestures, making it easy for a skilled artisan to combine the two references.
Claim 51
Disano and Wilberding teach the terminal of claim 50 
wherein the microphone control is a floating icon.
“In the illustrated embodiment, a transient floating microphone icon 318 is displayed.” Disano ¶ 48.
Claim 53
Disano teaches the terminal of claim 50, but does not explicitly disclose the exact preset condition as set forth in claim 53
Wilberding, however, teaches a terminal that activates a microphone according to a preset condition, 
wherein the preset condition comprises that the terminal is rotated, 
“[T]he control device may be rotated in a hand after the control device displays a prompt to rotate the control device,” and in response, “the control device may display a control interface that is rotated relative to the previously displayed control interface(s),” Wilberding ¶ 114, as shown in FIG. 14.
that the terminal is moved upward, 
Next, the control device proceeds to the instructions shown in FIG. 15, “which includes graphical elements providing an indication to adjust the height of control device 600 while control device 600 is positioned at the particular location within the given environment during the spatial calibration component.” Wilberding ¶ 118.
and that an included angle between the touchscreen of the terminal and a horizontal line is within a preset range after the one or more sensors detect that the terminal is rotated and is moved upward.
“Graphical region 1502 also includes graphical elements indicating a particular height (e.g., eye level) of control device 600 for the spatial calibration component.” Wilberding ¶ 118. As shown in the figure, the “particular height” that the control device instructs the user to raise the device is a horizontal line that extends from the user’s eyes and intersects with the front of the device. Wilberding FIG. 15.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Disano’s device 100 to specifically require each of the elements of the preset condition as set forth in Wilberding’s disclosure. One would have been motivated to require Wilberding’s specific motion gesture in Disano’s device 100 because requiring the user to hold the device at a particular height and in a particular manner would improve the microphone’s ability to record audio would improve the microphone’s ability to record audio. See Wilberding ¶ 113.
Claim 54
Disano and Wilberding teach the terminal of claim 50, wherein the processor is configured to 
turn on the microphone by turning on the microphone in response to the operation of the user on the microphone control 
“[C]ontinuing the gesture to the icon 318 will initiate the voice-to-text session.” Disano ¶ 48.
and enabling a speech recognition function, 
“The dictation manager 214, upon initiating the voice-to-text session, includes at least shell component 202 modules and/or functions and platform component 204 modules and/or functions. As described, the data input field(s) 210 are shell components that are in communication with the input service 216, which in turn, are in communication with the dictation manager 214. The data input field(s) are configured, among other things, to receive and present converted dictation data (e.g., voice-to-text data) therein.” Disano ¶ 44.
and wherein the first interface is an interface of a browser application.
“It should be noted that the functionality described herein as being performed by the computing device and/or dictation service 201 can be performed by any . . . web browser,” Disano ¶ 36, and in fact, the data input field itself may be “a URL address box.” Disano ¶¶ 39 and 54.
VI.	DISANO, WILBERDING, AND BAE TEACH CLAIMS 52 AND 60.
Claims 52 and 60 are rejected under 35 U.S.C. § 103 as being unpatentable over Disano in view of Wilberding as applied to claim 50 above, and further in view of Bae.
Claim 52
Disano and Wilberding teach the terminal of claim 50, but do not explicitly disclose switching the area on which the microphone control is displayed depending on whichever hand is currently holding the terminal.
Bae, however, teaches a terminal with a bended touchscreen 310, see Bae FIG. 3B, 
wherein the touchscreen includes a first area having a first touch frequency, wherein the touchscreen has a second area having a second touch frequency that is greater than the first touch frequency, 
Referring initially to FIG. 8, electronic device 100 is configured to predict an area that the user can reach with his thumb 801, distinct from an unreachable area, “by considering the age, sex, and hand size of the user.” Bae ¶ 129. Naturally, an area the user can reach with his thumb 801 necessarily has a touch frequency that is greater than an area that the user cannot reach with his thumb 801.
wherein the touchscreen is further configured to: display the microphone control in the second area on a left side of the touchscreen of the terminal in response to the one or more sensors detecting that the terminal is held by a left hand of the user; 
“As shown in view 1020 of FIG. 10A, the electronic device 100 may be gripped by the left hand with the side display area being oriented toward the thumb and the display area 1011 being oriented towards the fingers,” and in response, “the controller 190 may control the display 130 to display the UI elements on a first area 1022-1 of the side display area 1022 that the user can touch with the thumb, and not to display the UI elements on a second area 1022-2 of the side display area 1022 that the user touches with the palm.” Bae ¶ 140. 
It is acknowledged that Bae does not explicitly call out a microphone icon as one of the UI elements, but recall that Wilberding already teaches a microphone icon, and thus, it is submitted that one of ordinary skill would have applied Bae’s technique of choosing a location for UI elements in general to Wilberding’s analogous microphone icon. 
or display the microphone control in the second area on a right side of the touchscreen of the terminal in response to the one or more sensors detecting that the terminal is held by a right hand of the user.
 “In response to the electronic device 100 being gripped by the right hand with the side display area 1012 being oriented toward the user's thumb as shown in view 1010 of FIG. 10A, as described above, UI elements may be displayed on a first area 1012-1 of the side display area 1012 that the user can touch with the thumb, and the UI elements may not be displayed on a second area 1012-2 of the side display area 1012 that the user touches with the palm.” Bae ¶ 139. Again, the proposed combination is that one of ordinary skill would have applied Bae’s technique of choosing a location for UI elements in general to Wilberding’s analogous microphone icon.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Disano’s device 100 by providing the two side-display areas taught by Bae, and by displaying the microphone icon on whichever side-display corresponds to the thumb of the hand that is currently holding the terminal, also taught by Bae. One would have been motivated to combine Bae with Disano “so that the user has no inconvenience in viewing the UI elements.” Bae ¶ 140.
Claim 60
Disano and Wilberding teach the terminal of claim 50, but do not explicitly disclose limiting the microphone control to a high-frequency area of the screen.
Bae, however, teaches an electronic device with a touchscreen,
wherein the touchscreen includes a first area having a first touch frequency and a second area having a second touch frequency that is greater than the first touch frequency, 
Referring initially to FIG. 8, electronic device 100 is configured to predict an area that the user can reach with his thumb 801, distinct from an unreachable area, “by considering the age, sex, and hand size of the user.” Bae ¶ 129. Naturally, an area the user can reach with his thumb 801 necessarily has a touch frequency that is greater than an area that the user cannot reach with his thumb 801.
and wherein the touchscreen is further configured to display the microphone control in the second area.
“Therefore, the area where the UI element is displayed may be limited to a range 812-1 from a location that the user can touch by bending the user's thumb 801 to a location that the user can touch by stretching the user's thumb 801.” Bae ¶ 129.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Disano’s terminal by providing the two side display areas taught by Bae, and by displaying the microphone icon on whichever portion of the display corresponds to the thumb of the hand that is currently holding the terminal, also taught by Bae. One would have been motivated to combine Bae with Disano “so that the user has no inconvenience in viewing the UI elements.” Bae ¶ 140.

			CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.​gov/​patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176